Case 3:16-md-02738-FLW-LHG Document 16100 Filed 12/16/20 Page 1 of 2 PageID: 122814




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

     IN RE: JOHNSON & JOHNSON TALCUM
     POWDER PRODUCTS MARKETING, SALE
     PRACTICES, AND PRODUCTS LIABILITY
     LITIGATION
                                                         MDL No. 2738 (FLW) (LHG)
     This Document Relates to:

     Lee v. Johnson & Johnson, et al.
     Case No. 3:18-11263

                                  REQUEST BY ATTORNEY TO
                           WITHDRAW FROM ELECTRONIC NOTIFICATION

           Request is hereby made by Jessica H. Meeder, substituted counsel in the above captioned

    matter, to withdraw from electronic notifications in this matter. It is represented that I am no

    longer counsel to Plaintiffs Tamera Lynn Lee and Marty Lee.


    Dated: December 16, 2020                      Respectfully Submitted,

                                                   /s/ Jessica H. Meeder
                                                  Jessica H. Meeder
                                                  jessica@feganscott.com
                                                  FEGAN SCOTT LLC
                                                  1200 G St. NW, Suite 800
                                                  Washington, D.C. 20005
                                                  Telephone: 202-921-6007
                                                  Facsimile: 312-264-0100
Case 3:16-md-02738-FLW-LHG Document 16100 Filed 12/16/20 Page 2 of 2 PageID: 122815




                                       CERTIFICATE OF SERVICE

               I hereby certify that on December 16, 2020, I electronically filed the foregoing using the

    Court’s electronic filing system, which will notify all counsel of record authorized to receive such

    filings.


    Dated: December 16, 2020                        /s/ Jessica H. Meeder
                                                    Jessica H. Meeder
